SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2007 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period fromto . Commission File Number: 000-51510 InterAmerican Acquisition Group Inc. (Exact name of registrant as specified in its charter) Delaware 20-2828369 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 2918 Fifth Avenue South, Suite 209 San Diego, California92103 (Address of Principal Executive Offices including zip code) (619) 298-9883 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is an accelerated filer (as defined on Rule 12b-2 of the Exchange Act). Yes oNo x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes xNo o There were 1,250,000 shares of the Registrant’s Common Stock issued and outstanding on June 30, 2007. InterAmerican Acquisition Group Inc. (a development stage enterprise) CONTENTS Page Part I: Financial information:1 Item I - Financial Statements:1 Condensed Balance Sheet of June 30, 2007 (Unaudited) and December 31, 20061 Condensed Statement of Operations for the Periods ended2 June 30, 2007 (Unaudited) and 2006 Condensed Statement of Stockholders’ Equity for the Period May 10, 2005 (inception) 3 to June 30, 2007 (Unaudited) Condensed Statement of Cash Flows for the Periods ended4 June 30, 2007 (Unaudited) And 2006 Notes to Unaudited Condensed Financial Statements 5 Item2 -Management’s Discussion and Analysis of Financial Condition and 8 Results of Operations Item 3 – Quantitative and Qualitative Disclosures about Market Risk10 Item 4 -Controls and Procedures 11 Part II: Other Information 11 Item 1 –
